DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 10/30/2020 has been received and considered. Claims 2 and 16 are cancelled. Claims 1, 3-15, and 17-24 are currently pending. Claims 1, 3-7, 15, and 17-24 are non-elected and are withdrawn from further consideration. Claims 8-14 are presented for examination.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "discrete rate".
The specification reads:
"[0037]… For example, assuming signal 116 is set to have a continuous-time modeled sample rate, the communication rate cannot be set to match because the continuous-time modeled sample rate (e.g., a discrete rate based on the step size of a numerical integration scheme used to model the continuous-time)…".

Accordingly, the claims were interpreted in light of this passage in the specification.

Specification
The disclosure is objected to because of the following:
The specification lacks the sections and headings “Field of the Invention”, “Background of the Invention”, and “Brief Summary of the Invention”.
Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
…
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(f) BRIEF SUMMARY OF THE INVENTION.
…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 8, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chandresh Vora, (Vora hereinafter), U.S. Patent 8131528, taken in view of Fu Zhang, (Zhang hereinafter), U.S. Pre–Grant publication 20130116988.
As to claim 8, Vora discloses a method (see "method in a computing system that provides an environment for modeling a system" in col. 1, lines 63-64) comprising: analyzing, by a device (see "computing device… practicing exemplary embodiments" in col. 7, lines 27-, a model (see "analyze a part of the model" in col. 21, line 33) including a first co-simulation component and a second co-simulation component (see "component" as "element", "Simulink®… to simulate… systems that mix discrete and continuous elements (hybrid systems)" in col. 7, lines 8-11)… the first co-simulation component outputting (see “In simulation, the Generator 305 generates… signals… on signal line 306. The signal line 306 connects the generator 305 to… block 310 and is used to pass the output of the generator 305 to the input of the… block 310“ in col. 8, line 65 to col. 9, line 3) data to the second co-simulation component via a connection (see "first co-simulation component" as "block" and "second co-simulation component" as one of the "other blocks", "other blocks that are connected to inputs and outputs of the block" in col. 7, lines 19-20), the data being declared as a continuous quantity for input into the second co-simulation component (see "Continuous blocks… have an implicit (continuous) sample time" in col. 7, lines 16-18); determining, by the device, the data is communicated from the first co-simulation component to the second co-simulation component via the connection (see "compilation… validating that all rate transitions within the model yield deterministic results and that appropriate rate transition elements are being used. The compilation… also determines actual element connectivity for a model" in col. 5, lines 19-24) at a discrete rate based on analyzing the model (see "ability to specify sample times on a block-by-block basis… by inheriting or inferring a sample time, enables users to model systems containing discrete elements operating at different rates and hybrid systems containing discrete and continuous elements" in col. 7, lines 20-26); identifying, by the device, that an error is introduced into execution of the model based on the data being communicated via the connection at the discrete rate and the connection being declared as the continuous quantity (see "compilation… configure and/or propagate attributes of… ports/signals to create compiled attributes (such as dimensions, data types… sample time, etc.) for… or ports/signals in a model… Propagation ensures that explicitly specified attributes of an element are compatible ; determining, by the device, a location in the model to insert a compensator that compensates for the error (see "compensation can be applied to all or part of the model. For example, the model may include a subsystem and the compensation… applied to elements in the subsystem. A subsystem allows a user to provide layers of models within the model to facilitate containment, separation and/or nesting for a part of the model" in col. 18, lines 62-67), the location being determined to be inside the second co-simulation component or between the first co-simulation component and the second co-simulation component based on at least one of: information available to an execution engine, used to execute the model (see block 890 between FIR Interpolation & Decimation blocks in FIG. 8C, "If the users select automatic delay compensation, a compensation element, such as a compensation delay block… automatically inserted into the model 800, as shown in FIG. 8C… delay compensation block 890 is added at the high rate prior to the FIR Decimation block" in col. 19, lines 45-59), via an application programming interface for the second co-simulation component (see 'users may click on a "Tools" menu in the menu bar to bring up the block-block delay compensation option… FIG. 9C depicts an exemplary user interface 975 for manipulating parameters of the Buffer Down block 930, the second half of the pair of blocks' in col. 20, lines 25-32), or computational operations applied to the data by the second co-simulation component (see "After the delay incurred in the model is calculated, compensation of the delays… performed based on the calculated amount of the delay" in col. 18, lines 51-53); and inserting, by the device, the compensator at the location in the model (see "If the users select automatic delay compensation, a compensation element, such as a compensation delay block… automatically inserted into the model" in col. 19, lines 45-48). 
While Vora discloses "component" as "element", Vora fails to expressly disclose "component" and fails to disclose where the first co-simulation component and the second co-simulation component use different solvers.
Zhang expressly discloses "component" (see “[0002]… A computational tool may represent a dynamic system as a graphical model. The graphical model may include blocks that may represent components of the dynamic model. The blocks… connected to represent relationships between the components") and discloses where the first co-simulation component and the second co-simulation component use different solvers (see "[0129]… simulation of the graphical model… performed with different solvers being used for different state variables associated with the graphical model"; "[0107]... Solver 440 may include a discrete solver or a continuous solver. A discrete solver may rely on discrete blocks to compute values for internal states at each time step. A continuous solver may use numerical integration to compute continuous states associated with continuous blocks").
Vora and Zhang are analogous art because they are related to continuous/discrete modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Zhang with Vora, because Zhang points out that a “[0002]… computational tool may use a solver during the simulation. Selecting an appropriate solver for a graphical model may result in a more efficient simulation and may provide more accurate results", and as a result, Zhang reports that "[0084] Modeling system 120 may implement a technical computing environment (TCE). A TCE may include hardware and/or software based logic that provides a computing environment that allows users to perform tasks related to disciplines, such as, but not limited to, mathematics, science, engineering, medicine, business, etc., more efficiently than if the tasks were performed in another type of computing environment, such as an environment that required the user to develop code in a conventional programming language, such as C++, C, Fortran, Java, etc."
As to claim 9, Vora discloses where determining the location in the model to insert the compensator includes: determining the location to be between the first co-simulation component and the second co-simulation component based on the information available to the execution engine (see block 890 between FIR Interpolation & Decimation blocks in FIG. 8C, "If the users select automatic delay compensation, a compensation element, such as a compensation delay block… automatically inserted into the model 800, as shown in FIG. 8C… delay compensation block 890 is added at the high rate prior to the FIR Decimation block" in col. 19, lines 45-59). 
As to claim 13, Vora discloses where inserting the compensator at the location includes: adding a coupling element to the model that is connected to the first co-simulation component and the second co-simulation component (see "coupling element" as "compensation element… compensation delay block", "If the users select automatic delay compensation, a compensation element, such as a compensation delay block… automatically inserted into the model" in col. 19, lines 45-48). 

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vora taken in view of Zhang as applied to claim 8 above, and further in view of John Lam, (Lam hereinafter), U.S. Pre–Grant publication 20140217917.
As to claim 10, while Vora and Zhang disclose determining the location in the model to insert the compensator, Vora and Zhang fail to disclose determining the location to be inside the second co-simulation component based on the information available to the execution engine indicating the computational operations applied to the data by the second co-simulation component.
Lam discloses determining the location to be inside the second co-simulation component (see "Hcomp(z)" inside the discrete-time model in Fig. 9) based on the information available to the execution engine indicating the computational operations applied to the data by the second co-simulation component (see "[0060] To design a proper digital compensator in the discrete-time controller… the compensator can be designed . 
Vora, Zhang, and Lam are analogous art because they are related to continuous/discrete modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Lam with Vora and Zhang, because Lam points out that "[0067] An exemplary digital controller was designed… [0068]… and the entire system was then simulated in Simulink®", and as a result, Lam reports that "[0070] As verification of the functionality of the digital compensator, FIG.13 shows the simulated lamp current when there is a step change in the dimmer firing angle. A stable lamp current can be observed".
As to claim 11, Lam discloses where the information available to the execution engine (see "[0060] To design a proper digital compensator in the discrete-time controller… the compensator can be designed based on the overall open-loop behaviour") indicates the second co-simulation component applies a non-linear operation… before an integration operation; and where determining the location in the model to insert the compensator includes: determining the location to be inside the second co-simulation component (see "Hcomp(z)" inside the discrete-time model in Fig. 9; "[0062]… Hcomp(z) is the discrete-time model of the compensator") based on the second co-simulation component applying the non-linear operation to the data (see Equation 4 that consists of s-domain and z-domain non-linear transforms, "[0062] From FIG. 9, the loop transfer function that consists of both s-domain and z-domain models… represented by Equation 4… (4)… [0063] As can be observed from Equation 4, with the exception of Hcomp(z), the rest of the models are represented by their s-domain transfer functions" – Examiner notes that it is well known in the art to apply operations to data) before the integration operation (see "er" before the compensator in Fig. 9, "[0064]… to eliminate any steady-state error, a single-pole compensator that introduces very high DC gain . 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vora taken in view of Zhang further in view of Lam as applied to claim 11 above, and further in view of Pascal Gahinet, (Gahinet hereinafter), U.S. Patent 7865254.
As to claim 12, while Lam discloses where the compensator is inserted… in the second co-simulation component (see "Hcomp(z)" inside the discrete-time model in Fig. 9; "[0062]… Hcomp(z) is the discrete-time model of the compensator") based on the second co-simulation component applying the non-linear operation to the data (see Equation 4 that consists of s-domain and z-domain non-linear transforms, "[0062] From FIG. 9, the loop transfer function that consists of both s-domain and z-domain models… represented by Equation 4… (4)… [0063] As can be observed from Equation 4, with the exception of Hcomp(z), the rest of the models are represented by their s-domain transfer functions" – Examiner notes that it is well known in the art to apply operations to data)… before the integration operation (see "er" before the compensator in Fig. 9, "[0064]… to eliminate any steady-state error, a single-pole compensator that introduces very high DC gain… used in the z-domain design. According to the s-to-z domain transform given in Equation 8, the discrete-time model of the integrator is then given by Equation 9, where… er(z) is the z-domain of the error signal. Equation 9 is the Euler integrator representation") and 
Gahinet discloses after the non-linear operation and before the integration operation (see compensator before integrator 540", "in FIG. 5B… a lead compensator (Summation 530, Gain1 532, Integrator 534, Gain 536, Summation 538), integrator 540" in col. 8, lines 19-22). 

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Gahinet with Vora, Zhang, and Lam, because Gahinet points out that users may need to be able to tune compensator components simultaneously using a design tool (see col. 6, lines 49-51), and as a result, Gahinet reports that a design tool, such as his, may be used in tuning the parameters of an open-loop control system. The design tool may graphically display the effects of the changes implemented by the user to increase design efficiency. Before tuning the parameters, the user may have a good understanding of the open-loop system behavior. Providing the user with an analysis of the control system enables the user to make educated changes to the parameters of the system (see col. 10, lines 2-11).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vora taken in view of Zhang as applied to claim 8 above, and further in view of SIMULINK, Writing S-Functions, Version 4, (SIMULINK-S-Functions hereinafter).
As to claim 14, while Vora and Zhang disclose the compensator, Vora and Zhang fail to disclose calling a callback function that allows an input to the second co-simulation component to be transformed by 
SIMULINK-S-Functions discloses calling a callback function that allows an input to the second co-simulation component to be transformed by (see "Every user-written S-function must implement a set of methods, called callback methods or simply callbacks, that Simulink invokes when simulating a model that contains the S-function" in page 9-2; "Description Simulink invokes this required method at each simulation time step. The method should compute the S-function’s outputs" in page 9-17).

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize SIMULINK-S-Functions with Vora and Zhang, because SIMULINK-S-Functions discloses "When to Use an S-Function The most common use of S-functions is to create custom Simulink blocks. You can use S-functions for a variety of applications, including: •Adding new general purpose blocks to Simulink •Adding blocks that represent hardware device drivers •Incorporating existing C code into a simulation •Describing a system as a mathematical set of equations •Using graphical animations" (see page 1-5), and as a result, SIMULINK-S-Functions reports that "An advantage of using S-functions is that you can build a general purpose block that you can use many times in a model, varying parameters with each instance of the block" (see page 1-5, 3rd paragraph).

Response to Arguments
Regarding the Claim Interpretations, Applicant's arguments have been considered, but they are not persuasive. Applicant argues, (see page 9, 5th paragraph): 
‘… the term "discrete rate" should not be limited solely to the description in ¶037 of the Specification. For example, the Specification includes many other references to "discrete-time", "discrete-time rate", and "discrete-time modeled sample rate", among other terms. The term discrete rate broadly refers to a rate defined by specific points in time, which points may be periodic and/or aperiodic…’ 

Examiner's response: Applicant's argument is not persuasive, because claims recite "discrete rate" and not '"discrete-time", "discrete-time rate", and "discrete-time modeled sample rate"', as argued.
Regarding the Specification objections, Applicant's arguments have been considered, but they are not persuasive. Applicant argues, (see page 9, next to last paragraph): 
‘… Specification complies with the statutory requirements set forth in 35 U.S.C. § 112…’

Examiner's response: Applicant's argument is not persuasive, because 37 CFR 1.77 reads "1.77 Arrangement of application elements… (b) The specification should include the 
Regarding the arguments with respect to the rejection under 103, Applicant’s arguments with respect to the independent claim have been fully considered, but they are not persuasive. Claim 8 now contains "… where the first co-simulation component and the second co-simulation component use different solvers…". Applicant argues that the prior art disclosures in the previous/instant rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. Claim 8 is rejected over Vora taken in view of Zhang instead of Vora taken in view of SIMULINK-2.1. 
Applicant further argues, (see page 11, 1st paragraph to page 14, last paragraph): 
‘… the Simulink modeling environment solves a hybrid system using a single solver - a continuous solver. Because it is solved using a single solver, a hybrid system cannot fairly be equated with the claimed first and second co-simulation components that use different solvers…
… Because the Simulink modeling environment can execute "hybrid systems", as described above, the existence of discrete and continuous elements is not included in Vora's list of potential incompatibilities detected during the model compilation stage.
… if one of the listed incompatibilities is found, Vora merely halts model execution and issues a popup error message, requiring the user to manually resolve the incompatibility.
In contrast, the claim limitation expressly states:
identifying ... that an error is introduced into execution of the model based on the data being communicated via the connection at the discrete rate and the connection being declared as the continuous quantity;
The claim goes on to recite how the error is compensated for. There is no such
disclosure or teaching by Vora…’

The application description reads:
"[00120] Fig. 12 is a diagram of an example environment 1200 in which systems and/or methods, described herein, may be implemented. As shown in Fig. 12, environment 1200 may include a client device 1210, which may include a technical computing environment (TCE) 1220…
 [00122] Client device 1210 may host TCE 1220… TCE 1220 may include… a graphically-based environment (e.g., Simulink® software…"



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu Zhang, U.S. Patent 10423732, discloses "graphically-based TCE (e.g., Simulink" (see col. 14, line 25) and "Solver 440 may include a discrete solver or a continuous solver. A discrete solver may rely on discrete blocks to compute values for internal states at each time step. A continuous solver may use numerical integration to compute continuous states associated with continuous blocks" (see col. 17, lines 30-35). 
Michael I. Clune, U.S. Patent 7877248, discloses "In a DES model environment, the DES solver is driven by ordered events" (see col. 13, lines 14-15).
LabVIEW User Manual, April 2003 Edition (see PTO-892 Notice of Reference Cited dated 07/10/2020), discloses "Callback VI that contains the code you write to handle the event 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		1/12/21Primary Examiner, Art Unit 2127